DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 7/6/2022 is acknowledged. Claim 1 is elected and pending. Claim 2 is cancelled. Claims 3-5 are withdrawn. Claim 1 is considered on the merits below.

Response to Amendment
Applicant's amendments, filed 7/6/2022, with respect to the 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claim 1 is modified due to the amendment compared to the previous action, however relies on the same prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwek et al. (US 2006/0270048 A1).
Regarding claim 1, Dwek describes a method of making a calibrant useful in liquid chromatography (abstract), comprising the steps of: 
providing a reducing glycan having an aldehyde group ([0048] “This method can be used for N-glycan release from single glycopeptides... Samples can be reduced and alkylated”);
reacting the aldehyde group of the reducing glycan with a compound having a primary amine to produce an intermediary compound (figure 2 “PNGaseF’);
mixing the intermediary compound with a rapid tagging reagent, wherein the intermediary compound is rapidly labeled with the rapid tagging reagent (figure 2 “2AB label’); and
producing a rapid labeled dextran ladder having identical optical properties as a rapid labeled N-glycan wherein the rapid label N-glycan is produced by rapid tagging of a N-glycan with the rapid tagging reagent (figure 11 and [0079] and [0098] “ [0098] GU values for individual peaks can be generated, for example, using the PeakTime add on software package. The PeakTime software automatically can calculate, for example, the GU value for each sample peak based upon the comparison with dextran ladder standard and can list preliminary assignments to each peak using data from the standard database.”).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.  
The applicant argues that (1) the prior art does not describe producing a rapid labeled dextran ladder, and (2) the prior art does not describe reacting an aldehyde group of the reducing glycan with a compound having a primary amine.
In response to applicant's argument that (1) the prior art does not describe producing a rapid labeled dextran ladder, the claims only require that the ladder is produce, not that the rapid labeled dextran is also physically made. Dwek describes that the software produces a ladder via software, thus the prior art does describe producing a rapid labeled dextran ladder.
In response to applicant's argument that (2) the prior art does not describe reacting an aldehyde group of the reducing glycan with a compound having a primary amine, the step described by Dwek using the PNGaseF is relied upon for this limitation.  The glycan has an aldehyde group and the PNGaseF (which has primary amines), reacts indirectly with the glycan aldehyde to release them.  There are no further details required by the claim. Furthermore, the intermediate compound produced does not require the primary amine compound to be attached the glycan. The intermediate compound in this case is the released glycans.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797